Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This final Office action responds to claims and remarks filed October 19, 2020. 
Applicant amended claims 1, 11, and 21.  Claims 1-21 are pending and have been examined.

Claim Objections
Claims 1, 11, and 21 are objected to because of the following informalities:  The claims recite “a second computing device associated with a transmit element.”  This appears to be the result of a typographical error.  Examiner will interpret this limitation as reciting “a second computing device associated with a transit element” for the purpose of compact prosecution.  Appropriate correction is required.

Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1, 11, and 21: The claims recite a process and machine (e.g., “a method at a network element for verification of chain of custody of goods within a portable container, the method comprising…,” “a network element configured for verification of chain of custody of goods within a portable container, the network element comprising…,” and “a computer readable medium for storing instruction code for verification of chain of custody of goods within a portable container, the instruction code when executed by a processor a network element being configured to cause the network element to…”), which are statutory categories of invention.  However, the claims also recite an abstract idea.  For example, claim 1 recites “correlating the first log data and the second log data to verify the chain of custody of the goods, the correlating comprising comparing the first sensor readings and the second sensor readings … [and] the correlating finds inconsistencies between the first log data and the second log data.”  The limitations describe a method to track and verify the chain of custody of goods.1  Such methods are also methods for mitigating risk and thus falls within the “certain methods of organizing human activity” grouping of abstract ideas.2  Examiner further submits the limitations can also be interpreted as describing a mental process (i.e., a concept performed in the human mind including an observation, evaluation, judgment, opinion).3  Claims 11 and 21 recite similar limitations.  Thus, the independent claims recite an abstract idea.
4  The claims recite data gathering and data output:
[Receiving / Receive], from at least one of a first computing device associated with the portable container and a second computing device associated with a transit element, a report indicating an association between the first computing device and the second computing device;

[Receiving / Receive], from the first computing device, first log data, the first log data comprising first sensor readings from the portable container while the goods were within the portable container;

[Receiving / Receive], from the second computing device, second log data, the second log data containing second sensor readings associated to the goods while the goods were within the portable container, the second sensor readings originating from different sensors than the first sensor readings;

[Creating / Create] an alert when the correlating finds inconsistencies between the first log data and the second log data.

Data gathering and data output steps are insignificant extra-solution activities.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application.5 
The following embodiment limitations also fail to integrate the abstract idea into a practical application:
Claim 1: “a network element … a first computing device associated with the portable container and a second computing device associated with a transit element … [and] different sensors”

Claim 11: “a network element configured for verification of chain of custody of goods within a portable container, the network element comprising: a processor; and a communications subsystem … a first computing device associated with the portable container and a second computing device associated with a transit element … [and] different sensors”

Claim 21: “a computer readable medium for storing instruction code for verification of chain of custody of goods within a portable container, the instruction code when executed by a processor a network element being configured to cause the network element to … a first computing device associated with the portable container and a second computing device associated with a transit element … [and] different sensors” 

Applicant’s specification discloses:
Paragraph 0035: Reference is now made to FIG. 2, which shows a generalized computing device capable of being part of a portable container, building, vehicle, shipping yard, or other transit point, and could be any of computing devices 112, 122, 132, 142 or 152 from FIG. 1

Paragraph 0036: In the embodiment of FIG. 2, computing device 210 can be any device or network node.  Such computing device or network node may include any type of electronic device, including but not limited to, fixed or mobile devices, such as internet of things devices, endpoints, home automation devices, medical equipment in hospital or home environments, inventory tracking devices, environmental monitoring devices, energy management devices, infrastructure management devices, vehicles or devices for vehicles, fixed electronic devices, among others.

Paragraph 0037: Computing device 210 comprises a processor 220 and at least one communications subsystem 230, where the processor 220 and communications subsystem 230 cooperate to perform the methods of the embodiments described herein.  Communications subsystem 230 may, in some embodiments, comprise multiple subsystems, for example for different radio technologies.

Paragraph 0040: Processor 220 generally controls the overall operation of the computing device 210 and is configured to execute programmable logic, which may be stored, along with data, using memory 240.  Memory 240 can be any tangible, non-transitory computer readable storage medium, including but not limited to optical (e.g., CD, DVD, etc.), magnetic (e.g., tape), flash drive, hard drive, or other memory known in the art.

Paragraph 0174: In the foregoing description, numerous details are set forth to provide an understanding of the subject disclosed herein.  However, implementations may be practiced without some of these details.  Other implementations may include modifications and variations from the details discussed above.  It is intended that the appended claims cover such modifications and variations.

Neither the specification nor the claims disclose a particular machine.6  Applicant’s specification instead merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements only as tools to execute the identified abstract idea.7  Examiner submits these limitations only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.8  In view of these considerations, the additional elements fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  Therefore, the claims are directed to an abstract idea.
The claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “receiving…,” “creating…,” “receive…,” and “create…” limitations describe the conventional computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”9  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.10  Furthermore, as explained earlier in the 
Finally, even when considered as an ordered combination, the claims do not contain any inventive concept or adds anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible.
With respect to claims 2-10 and 12-20: The dependent claims are also not patent-eligible under 35 U.S.C. §101 because the additional recited limitations further describe the identified abstract idea and/or do not recite limitations that integrate the abstract idea into practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.
(a)	Claims 2-4 and 12-14: The “wherein the correlating compares…” limitations further describe the abstract idea(s) identified in the independent claims.  Accordingly, the claims recite an abstract idea and are not patent-eligible.
(b)	Claims 5 and 15: The “checking that transfer times between transit elements are within a threshold to verify the chain of custody of the goods” limitations further describe the abstract idea(s) identified in the independent claims.  Accordingly, the claims recite an abstract idea and are not patent-eligible.
(c)	Claims 6 and 16: The “verifying in the first log data a locking and an unlocking events at an expected time or location” limitations further describe the 
(d)	Claims 7 and 17: The “creating an alert if no log data from the second transit element has been received at the network element within a threshold time period” limitation further describes the abstract idea(s) identified in the independent claims.  Accordingly, the claims recite an abstract idea.  The claims also do not include limitations that integrate abstract idea a practical application.  The “receiving, in the first log data, information that the computing device associated with the portable container interacted with a second transit element” limitation recites data gathering, which the Office considers to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the previously identified exception into a practical application.  Furthermore, the limitation fails to qualify as significantly more than the abstract idea.  The limitation describes the conventional computer function of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claims are not patent-eligible.
(e)	Claims 8 and 18: The claims do not integrate the identified exception into a practical application.  The “wherein the at least one transit element is one of a container; a vehicle; a building; a shipping yard; or a transit point” limitation further describes the transit element previously recited in claims 1 and 11.  Examiner reiterates the claims do not disclose a particular machine.  The claims instead appear to invoke the computing elements as tools to execute the abstract idea.  The limitation also 
(f)	Claims 9 and 19: The claims do not integrate the identified exception into a practical application.  The “wherein the network element is a cloud based server” limitation further describes the “network element” previously recited in claims 1 and 11.
Examiner reiterates the claims do not disclose a particular machine.  The claims instead appear to invoke the computing elements as tools to execute the abstract idea.  The limitation also describes the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.  Thus, the additional elements fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  Furthermore, the limitation fails to recite something that is significantly more than the abstract idea.  As discussed earlier, the additional element of using a computer or processor to perform the steps recited in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  The claims are not patent-eligible.  
(g)	Claims 10 and 20: The “verifying the chain of custody of the second container based on the proximity data” limitation further describes the abstract idea(s) identified in the independent claims.  The claims recite an abstract idea.  The claims also do not include limitations that integrate abstract idea a practical application.  The “receiving log data from the computing device providing proximity data for a second container” limitation recites data gathering, which the Office considers to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the previously identified exception into a practical application.  Furthermore, the limitation fails to qualify as significantly more than the abstract idea.  The limitation describes the conventional computer function of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  As explained earlier, such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Thus, the claims are not patent-eligible.

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 11-13, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Astrin (Pub. No. 2006/0250235) in view of Ainsworth (Pub. No. 2007/0290836) and in view of Bolene (Pub. No. 2014/0136218).
With respect to claim 1: Astrin discloses a method at a network element for verification of chain of custody of goods within a portable container (See at least Paragraph 0002: “This invention relates generally to cargo container security and more particularly provides a locking mechanism, systems and methods for cargo container transport security.”  See also Paragraph 0014: “In another embodiment, a method comprises obtaining sensor information from a sensor inside a cargo container, the sensor information related to the environment within the cargo container; and sending the sensor information to an operation center.”  See also Paragraph 0027: “In one embodiment, a smart lock may facilitate locking and tracking of a container using wired or wireless sensor devices to monitor the state of the container….”), the method comprising:
	receiving, from the first computing device, first log data, the first log data comprising first sensor readings from the portable container while the goods were within the portable container (See at least Paragraph 0012: “In one embodiment, a smart lock may facilitate locking and tracking of a container using wired or wireless sensor devices to monitor the state of the container, including the detection of container door tampering, undesirable temperature and humidity inside the container, accelerations and vibrations of the container, a variety of gas emissions and radiation, etc.  Each sensor may be sensitive enough to detect problems anywhere inside the container.  Additionally, the lock may receive GPS/Gallileo/Glosnass information and thus may maintain precise location information.”  See also Paragraphs 0029-0030: “In one embodiment, the lock 110 may interrogate the sensors 115a-115f periodically, at set times, upon receiving an instruction, etc.  Alternatively, the sensors 115a-115f may See also Paragraphs 0057-0058: “FIG. 5 is a block diagram illustrating details of an operation center 120.  Operation center 120 includes a web / firewall portal 505, a container activity server 510….  The container activity server 510 monitors container activity, e.g., sensor data, alarm-state messages, failure messages, geographic location information, initialization activity, upload events, download events, etc.  The container activity server 510 stores the activity messages in a database.”  Examiner defines “first sensor readings from the portable container" to include sensor information (e.g., location, temperature, vibration, etc.) transmitted from a smart lock to the operations center under the broadest reasonable interpretation of the claim.).
	Astrin does not explicitly teach the remaining limitations.  However, Ainsworth discloses receiving, from at least one of a first computing device associated with the portable container and a second computing device associated with a transit element, a report indicating an association between the first computing device and the second computing device (See at least Paragraph 0027: “Beacon devices 104a-104n are devices capable of wireless communicating both to item tracking devices 102 and tracking center 108….  Beacon devices 104 a-104 n may be located in various sites along the delivery path of an item.  For example, vehicles driven by couriers may See also Paragraph 0030: “When a beacon device 104 determines that an item tracking device 102 is within its range, it may store information indicative of an association between the two devices.  Association information, for example, may include data that indicates that a beacon device's (104) specific identification number corresponds to an item tracking device's (102) specific identification number.  The beacon device may also periodically send such association information to tracking center 108 via network 106 (e.g., beacon device 104 may periodically send tracking center 108 information indicative of each of its current associations with item tracking devices 102).  When a beacon device 104 determines that an item tracking device is no longer within its range, it may update the stored information resident at beacon device 104 and tracking center 108 to reflect that the devices are no longer associated with each other.”  Examiner asserts that a beacon is “a second computing device associated with a transit element” and that an item tracking device is “a first computing device associated with the portable container.”);
	receiving, from the second computing device, second log data, the second log data containing second sensor readings associated to the goods while the goods were within the portable container, the second sensor readings originating from different sensors than the first sensor readings (See at least Paragraph 0028: “In one embodiment, a beacon device 104 may include a sensor that measures or detects one or more conditions such as location, temperature, light level, motion, See also Paragraph 0031: “Tracking center 108 provides a platform for tracking items being delivered to a recipient….  For example, a beacon device 104a may periodically send tracking center 108 sensor data reflecting conditions measured or detected by beacon device 104a.  Such sensor data may include location, temperature, light level, motion, pressure, humidity, gas level, airflow, vibrations, or other environmental conditions.”  Examiner asserts the sensor data from the beacon devices refers to “the second sensor readings originating from different sensors other than the first sensor readings.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include beacon devices located in various sites along the delivery path of an item to transmit reports indicating an association with a tracked item and sensor data to a central server as described by Ainsworth in Astrin’s invention.  As demonstrated by Ainsworth, it is within the capabilities of one of ordinary skill in the art to include such features in Astrin’s invention with the predictable result of “monitoring of shipments … and quick detection of potential security breaches” as needed in Astrin at paragraph 0011.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The above references do not teach the remaining limitations.  However, Bolene discloses correlating the first log data and the second log data to verify the chain of custody of the goods, the correlating comprising comparing the first sensor readings and the second sensor readings (See at least Paragraph 0026: “Various See also Paragraph 0122: “Generate a list of events (optionally sorted in time order), which captures everything that happened to the item identified by the target EPC (850).”  Examiner asserts Bolene's invention, which includes method steps / technical features to sort events in time order, necessarily performs the “comparing the first sensor readings and the second sensor readings" limitation.  See MPEP §2112.02.); and 
	creating an alert when the correlating finds inconsistencies between the first log data and the second log data (See at least Paragraphs 0127-0129: “Various embodiments can provide a significantly more flexible solution to supply chain management by accepting events without such constraints and performing analyses to identify inconsistent events.  In this manner, various embodiments may be better able to detect instances of broken inference, fraudulent packaging, and suspicious behavior compared to conventional systems….  In various embodiments, a rules engine is invoked on the events of an event sequence to assess the collection of the contained events.  For example, various embodiments can determine whether there are missing events that “break the chain” of events tracing EPCs in the supply chain.  Additionally, various embodiments can detect suspicious events that may indicate fraudulent See also Paragraphs 0137-0143: Bolene describes the system returns an error upon the detection of an expired trigger, stolen event, lost event, and/or cold-chain trigger.  See also Paragraphs 0181 and 0200: Bolene further discloses the system “may generate any number and type of exceptions as desired.  For example, exceptions may include … Broken Chain of Custody – Data is missing from one or more previous touch points.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to correlate sensor data (e.g., sensor data previously obtained by the Astrin and Ainsworth systems) and generate an alert upon identifying inconsistent events or error conditions as taught by Bolene in the combination of references.  As demonstrated by Bolene, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of “monitoring of shipments … and quick detection of potential security breaches” as needed in Astrin at paragraph 0011.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Furthermore, examiner submits it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include such features in the combination of references with the motivation of offering a system “to provide efficient and effective support for supply chain members, while remaining adaptive to changing regulatory and legal requirements” as taught by Bolene over the previously cited references.  Bolene Paragraph 0026.
	Finally, notwithstanding the preceding discussion, examiner also submits “the second sensor readings originating from different sensors than the first sensor readings” limitation merely recites non-functional descriptive material.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obvious functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  The limitation merely describes “the second sensor readings.”  It adds little, if anything, since the additional description of “assistant data” does not functionally alter or impact the operative steps performed by the claimed invention in a manner that distinguishes it from the prior art.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further specify that “the second sensor readings originating from different sensors than the first sensor readings” since the described characteristic is not functionally related to the operative steps performed by the claimed invention. 
 With respect to claim 2: The proposed combination of Astrin, Ainsworth, and Bolene references discloses the method of claim 1, wherein the correlating compares timestamps within the first log data and the second log data (See at least Bolene Paragraph 0122: “Generate a list of events (optionally sorted in time order), which captures everything that happened to the item identified by the target EPC (850).”  Examiner asserts Astrin’s invention, which includes method steps / technical features to sort events in time order, necessarily performs the “compares timestamps…” limitation.11  Furthermore, since the above limitation further describes elements 
With respect to claim 3: The proposed combination of Astrin, Ainsworth, and Bolene references discloses the method of claim 1, wherein the correlating compares geographic locations within the first log data and the second log data (Bolene suggests comparing logged locations to determine if a product is in two places at once.  See at least Paragraph 0142: “Events have bizLocation identifiers, which translate to known addresses.  If any two events indicate that the product travelled faster than 500 mph between the locations, then mark the EPC as “suspect” and return an error.”  Since the above limitation describes elements previously recited in claim 1, examiner relies on the same rationale for including Bolene in the combination of references.).
With respect to claim 8: The proposed combination of Astrin, Ainsworth, and Bolene references discloses the method of claim 1, wherein the at least one transit element is one of a container; a vehicle; a building; a shipping yard; or a transit point (See at least Astrin Paragraph 0031: “At check points or at any time, a security guard, Customs official, DHS official, ship captain, or other person can use a lock reader 125 to monitor the status of the locks 110, e.g., via a wireless connection.  Further, a security guard, Customs official or other person can use a flash card (or other storage device) 130 to download the bill of lading, log, monitoring reports, etc. from the lock 110.”  Examiner again reiterates that transit elements include check points under the broadest reasonable interpretation of the claim.  Ainsworth additionally discloses transit elements.  See at least Paragraph 0027: “Beacon devices 104 a-104 n may be located in various sites along the delivery path of an item.  For example, vehicles driven 
With respect to claim 9: The proposed combination of Astrin, Ainsworth, and Bolene references discloses the method of claim 1, wherein the network element is a … server (See at least Astrin Paragraph 0057: “FIG. 5 is a block diagram illustrating details of an operation center 120.  Operation center 120 includes a web/firewall portal 505, a container activity server 510, a readiness management server 515, an AAA key management server 520….”  See also Paragraph 0058: “The container activity server 510 monitors container activity, e.g., sensor data, alarm-state messages, failure messages, geographic location information, initialization activity, upload events, download events, etc.  The container activity server 510 stores the activity messages in a database.”).  However, the references do not explicitly teach wherein the network element is a cloud based server.  The limitation merely describes “the network element,” and adds little, if anything, to the operative steps performed by the claimed system.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, examiner asserts the limitation does not serve to distinguish the applicant’s invention over the prior art. Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further specify that the network element is a cloud 
With respect to claim 11: Claim 11 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 11.  Astrin discloses the additional embodiment limitations of a network element configured to verification of chain of custody of goods within a portable container, the network element comprising: a processor; and a communications subsystem, wherein the network element is configured to… (See at least Paragraph 0069: “Computer system 700 includes a processor 705 … coupled to a communications channel 720.  The computer system 700 further includes … a communications device 725….”  See also Paragraph 0071: “One skilled in the art will recognize that the computer system 700 may also include additional information, such as network connections, additional memory, additional processors, LANs, input/output lines for transferring information across a hardware channel, the Internet or an intranet, etc.”).
With respect to claim 12: Claim 12 recites the same limitations as claim 2.  Thus, the arguments applied to claim 2 also apply to claim 12.
With respect to claim 13: Claim 13 recites the same limitations as claim 3.  Thus, the arguments applied to claim 3 also apply to claim 13.
With respect to claim 18: Claim 18 recites the same limitations as claim 8.  Thus, the arguments applied to claim 8 also apply to claim 18.
With respect to claim 19: Claim 19 recites the same limitations as claim 9.  Thus, the arguments applied to claim 9 also apply to claim 19.
With respect to claim 21: Claim 21 recites the same limitations as claim 1.  Thus, the arguments applied to claim 1 also apply to claim 21.  Astrin further discloses the additional embodiment limitations of a computer readable medium for storing instruction code for verification of chain of custody of goods within a portable container, the instruction code when executed by a processor of a network element being configured to cause the network element to (See at least Paragraph 0069: “Computer system 700 includes a processor 705 … coupled to a communications channel 720.  The computer system 700 further includes … a communications device 725….”  See also Paragraph 0071: “One skilled in the art will recognize that the computer system 700 may also include additional information, such as network connections, additional memory, additional processors, LANs, input/output lines for transferring information across a hardware channel, the Internet or an intranet, etc.  One skilled in the art will also recognize that the programs and data may be received by and stored in the system in alternative ways.  For example, a computer-readable storage medium (CRSM) reader 750 such as a magnetic disk drive, hard disk drive, magneto-optical reader, CPU, etc. may be coupled to the communications bus 720 for reading a computer-readable storage medium (CRSM) 755 such as a magnetic disk, a hard disk, a magneto-optical disk, RAM, etc.  Accordingly, the computer system 700 may receive programs and/or data via the CRSM reader 750.  Further, it will be appreciated that the term “memory” herein is intended to cover all data storage media whether permanent or temporary.”  See also 
Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Astrin in view of Ainsworth in view of Bolene and in view of Official Notice. 
With respect to claim 4: Although the proposed combination of Astrin, Ainsworth, and Bolene references discloses the method of claim 1, the references do not explicitly teach wherein the correlating compares temperature readings within the first log data and the second log data.  However, Official Notice is taken that such features are old and well-known in the art.  For example, Schmidtberg (Pub. No. 2005/0055268) discloses technical features that generate graphs and charts that “communicate useful information not only concerning the temperature profile measured during shipment of a product between a shipping location (origin) and a receiving location (destination), but also concerning the times and places at which certain events occurred….”  Paragraph 0112.  See also Paragraphs 0080, 0081, and 0100.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to compare temperature readings within the first log data and the second log data in order to correlate data.
With respect to claim 14: Claim 14 recites the same limitations as claim 4.  Thus, the arguments applied to claim 4 also apply to claim 14.
Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Astrin in view of Ainsworth in view of Bolene and in view of Vanderveen (Pub. No. 2018/0365386).
With respect to claim 5: Although the proposed combination of Astrin, Ainsworth, and Bolene references discloses the method of claim 1, the references do not explicitly teach the remaining limitations.  However, Vanderveen discloses checking that transfer times between transit elements are within a threshold to verify the chain of custody of the goods (See at least Paragraph 0041: “The diversion controller 110 may detect diversion based on the presence of anomalies in this custody chain 200 including, for example, anomalies with respect to the movement of the cartridge 120 between two or more locations.”  See also Paragraph 0042: “One example of anomaly in the movement of the cartridge 120 may be abnormally long travel time from one location to another location.  For example, the diversion controller 110 may detect diversion if the travel time between two locations exceeds an expected travel time….  These expected travel times may be determined based on an average travel time between different locations….  That is, the diversion controller 110 may detect diversion if a different between the first time t1 and the second time t2 exceeds the threshold value.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to check a transfer time between two locations against a threshold as taught by Vanderveen in the combination of references.  As demonstrated by Vanderveen, it is within the capabilities of one of ordinary skill in the art to incorporate such steps / features in the above combination of references with the predictable result of “monitoring of shipments … and quick detection of potential security breaches” as needed in Astrin at paragraph 0011 and providing “chain of custody support for prevention and/or early detection of fraud or other anomalies in the supply chain” as needed in Bolene at paragraph 0026.  KSR International Co. v. Teleflex Inc.
With respect to claim 15: Claim 15 recites the same limitations as claim 5.  Thus, the arguments applied to claim 5 also apply to claim 15.
Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Astrin in view of Ainsworth in view of Bolene and in view of Wolfe (US 7242279).
With respect to claim 6: Although the proposed combination of Astrin, Ainsworth, and Bolene references discloses the method of claim 1, the references do not explicitly teach the remaining limitations.  However, Wolfe discloses verifying in the first log data a locking and unlocking events at an expected time or location (The limitation describes features to affirm locking and unlocking events by comparing position data against an expected time or location under the broadest reasonable interpretation of the claim.  Wolfe discloses these features.  See at least Column 8, Lines 57-64: “The locking signal may be provided to electronic locking device 204 when it is determined that vehicle 100 contains goods, as determined by a cargo sensor onboard vehicle 100 (not shown) and that vehicle 100 is “in transit.”  The “in transit” status can be declared when vehicle 100 is a pre-determined distance from a pick-up or destination location, or when the speed of vehicle 100 is greater than a predetermined speed, or a combination of both.”  See also Column 11, Lines 35-44: “In another embodiment, the vehicle location and a date and time of arrival is used to verify the arrival of vehicle 100.  In this embodiment, the vehicle location is used to search the database to find a record having an expected destination within a predetermined distance from the vehicle location.  If such a record is found, and the date of arrival matches an expected date of arrival in the record and the time of arrival is within a predetermined time period of an expected time of arrival in the record, arrival of vehicle 100 is validated.”  See also Column 13, Lines 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to affirm locking and unlocking events by comparing position data (e.g., data previously obtained using Astrin’s invention) against an expected time or location as taught by Wolfe in the above combination of references.  As demonstrated by Wolfe, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of verifying and executing lock instructions as needed in Astrin at paragraph 0073. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).     





















With respect to claim 16: Claim 16 recites the same limitations as claim 6.  Thus, the arguments applied to claim 6 also apply to claim 16.
Claims 7, 10, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Astrin in view of Ainsworth in view of Bolene and in view of Sharma (Pub. No. 2015/0262123).
With respect to claim 7: Although the proposed combination of Astrin, Ainsworth, and Bolene references discloses the method of claim 1, the references do not explicitly teach the remaining limitations.  However, Sharma discloses wherein the correlating comprises: receiving, in the first log data, information that the [first] computing device associated with the portable container interacted with a second transit element (See at least Paragraph 0021: “In addition, a shipment with a wireless tracker 112 may be on a shipping transportation vehicle 110 and is in communication with the See also Paragraph 0024: “In another embodiment, the wireless tracker 112 may include one or more sensors that are configurable.”  See also Paragraph 0044: “Upon receiving the shipment at the shipment destination, a receiver of the shipment may open the shipment to access the authentication code on the packing slip.  The authentication code is entered into the authentication module of the wireless tracker 204.  Further, the wireless tracker (via its communication module) may transmit the authentication code to the computer server 305.”  See also Paragraphs 0045-0046: “The location processing module 326 may determine the location of the shipment based on one or more current locations received from the wireless tracker.  Further, the location processing module 326 may access … geo-zone information surrounding one or more shipment locations (i.e., shipment origin, shipment destination, intermediate shipment locations)….  Subsequently, the location processing module 326 may receive a location of the shipment from the wireless tracker that indicates that the shipment has exited the geo-zone surrounding the shipment origin.”  Examiner asserts geo-zones, shipment origins, and shipment destinations are transit elements under the broadest reasonable interpretation of the claim.  Examiner further contends “information that the [first] computing device associated with the portable container interacted with a second transit element” includes authentication codes transmitted from the wireless tracker at the shipment destination to the server and a location of the shipment from the wireless tracker that indicates that the shipment has entered or exited a geo-zone.); 
	creating an alert if no log data from the second transit element has been received at the network element within a threshold time period (The limitation See at least Paragraph 0047: “If the code was determined to be received and verified by the authentication / tracker management module 320 within both the distance threshold and time threshold then the authentication / tracker management 320 may transmit a notification (via the notification / user input module 324) to the user device verifying chain of custody.  However, if the code was not received by the authentication/tracker management module 320 either within a distance threshold or within a time threshold then the authentication / tracker management module 320 transmit a notification (via the notification / user input module 324) to the user device indicating a break in the chain of custody.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to receive information indicating the first computing device associated with the portable container interacted with a second transit element in the first log data and generate an alert if the system does not receive log data indicating the [first] computing device associated with the portable container interacted with the second transit element as taught by Sharma in the combination of references.  As demonstrated by Sharma, it is within the capabilities of one of ordinary skill in the art to incorporate such features in the above combination of references with the predictable result of “monitoring of shipments, monitoring of the actual contents of shipments, control accessibility, and quick detection of potential KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).    
Notwithstanding the above discussion, examiner also submits the “creating an alert if no log data from the second transit element has been received at the network element within a threshold time period” limitation recites a conditional statement.  The applicant’s claimed invention may not “create an alert” if the required conditions are not met under the broadest reasonable interpretation of the claim.  Claim scope is not limited by language that suggests or makes optional but does not require steps to be performed.12  Thus, notwithstanding the fact that the references disclose a structure capable of performing the functions of the contingent steps, USPTO personnel generally need not give patentable weight to the limitations recited in the claim as those steps are optional and may not be executed.
With respect to claim 10: The proposed combination of Astrin, Ainsworth, and Bolene references discloses the method of claim 1, further comprising: receiving log data from the [first] computing device providing … data for a second container (See at least Astrin Paragraph 0013: “The device may include a wireless communication module for communicating with the network of sensors.  The network of sensors may be capable of intercommunication, and at least one sensor may communicate indirectly with the device….  The device may include a communication module capable of communicating with other device on other containers.  The cargo container may be near another cargo container having another device capable of 
	verifying the chain of custody of the second container based on the … data (See at least Bolene Paragraph 0026: “Various embodiments provide a comprehensive solution to capture, correlate and/or assess supply chain events, and to track and trace such events across any portion of the supply chain and/or the entire supply chain.  The disclosure includes forward and/or reverse logistics with appropriate data visibility governance.  Various embodiments also provide pedigree and/or chain of custody support for prevention and/or early detection of fraud or other anomalies in the supply chain.  Various embodiments also provide alerting and/or notification of abnormalities and/or suspicious events.”  See also Paragraph 0122: “Generate a list of events (optionally sored in time order), which captures everything that happened to the item identified by the target EPC (850).”  Since the limitation further describes elements previously recited in claim 1, examiner relies on the same rationale for including Bolene in the combination of references.).
The above references do not explicitly teach that the received data includes proximity data.  However, Sharma discloses this feature (See at least Paragraph 0031: “In an alternative embodiment, the management module 212 may receive sensor information from one or more sensors of the wireless tracker 200 at different time intervals….  However, in other embodiments, the management module may request sensor information from sensors at certain time intervals associated or not associated with the location of the wireless tracker.”  See also Paragraph 0032: “The wireless tracker 200 may have one or more sensors that include … proximity sensors….”).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).    
With respect to claim 17: Claim 17 recites the same limitations as claim 7.  Thus, the arguments applied to claim 7 also apply to claim 17.
With respect to claim 20: Claim 20 recites the same limitations as claim 10.  Thus, the arguments applied to claim 10 also apply to claim 20.

Response to Arguments



































Applicant’s arguments filed on October 19, 2020, have been fully considered but they are not persuasive. 
Regarding the §101 rejections: Applicant initially submits the amended claims now recite an improvement to a technology:
It is respectfully submitted that the present claims as amended recite meaningful limitations which provide the benefit of improving on prior methods for verifying the chain of custody of goods.  Specifically, by having a computer device associated to a portable container and a computing device associated to a transit point report an association between themselves, a remote server may determine that the association is real and represents a legitimate association such that each computing device is in a position to monitor the goods at issue.13

14  Second, the “computer device associated to a portable container and a computing device associated to a transit point” are generalized computing devices.15  Neither the specification nor the claims disclose a particular machine.  These elements only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.  Therefore, the computing devices recited in the claims do not integrate the abstract idea into a practical application.  Third, despite assertions to the contrary, examiner notes the claims do not actually recite method steps or technical features to determine that the association is real and represents a legitimate association.”  The claims instead only recite “receiving … a report indicating an association between the first computing device and the second computing device.”  As explained in the updated Office action, the “receiving…” limitations recites data gathering.  Data gathering and data output steps are insignificant extra-solution activities.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application.  The limitation also fails to qualify as significantly more than the abstract idea because it describes the conventional computer function of “storing and retrieving information in 
	Examiner further rejects applicant’s argument that the addition of method steps or technical features to create an alert when an inconsistency is found between logs of each computing device integrates the abstract idea into a practical application.16  The limitation recites data output.  Examiner again reiterates that data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application.  The limitation also fails to qualify as significantly more because it describes the conventional computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  
	The applicant further argues the claims are patent-eligible since the computing devices serve a specific function.17  However, this argument is also not persuasive.  As partly demonstrated by the lack of citations in the remarks, the applicant’s specification does not support this argument.  Examiner reiterates the “computer device associated to a portable container and a computing device associated to a transit point” are merely generalized computing devices.  Furthermore, as explained earlier in the discussion regarding an integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps recited in the claim amounts to no more than mere instructions to apply the exception using a generic computer 
Finally, examiner asserts the above Office action satisfies the burden for a prima facie case.  A proper rejection under 35 U.S.C. §101 requires the following analysis: Evaluate whether the claim recites a judicial exception (step 2A, prong I); If the claims recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application (step 2A, prong II); If the claims are directed to a judicial exception under revised step 2A, evaluate whether the claim provides an inventive concept (i.e., determine whether the additional elements amount to significantly more than the exception itself).18  As outlined in this Office action, the examiner identified specific limitations in the claims that fall within one of the subject matter groupings of abstract ideas, explained why the claims failed to integrate the abstract idea into a practical application, and explained why the claims did not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner further reiterates that the above conclusions rely on the Office’s current guidance, the MPEP, and the applicant’s specification.  The burden is now on the applicant to either amend the claims or demonstrate why the claims are patent-eligible.19  
Regarding the §103 rejections of claims 1, 11, and 21: 
Regarding the Official Notice rejections of claims 4 and 14: Examiner asserts the applicant did not adequately traverse the Official Notice rejection since no argument was presented explaining why the noticed fact was not well-known in the art.  Thus, the subject matter of the Official Notice rejection should be taken as admitted prior art.  See MPEP §2144.03.

Conclusion







































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Lawson (Pub. No. 2013/0211870) also discloses technical features to correlate sensor data.  See Paragraphs 0008-0009, 0044, 0070, and 0072.
	(B)	Koblenz (Pub. No. 2013/0128455) describes a historical performance database.  Koblenz further teaches the “information in historical performance database 190 may include historical information regarding measured and recorded changes in environmental conditions (e.g., temperature changes, air pressure or airflow rate changes, etc.) over selected time periods within specific racks that include specific types of computer components.”  Paragraph 0022.
	(C)	Powers (Pub. No. 2010/0332359) discloses a system for monitoring chain of custody of contents of a container.
	(D)	Meyer (Pub. No. 2004/0178880) discloses “a secure cargo transport system that is capable of tracking cargo transport container in real time to the extent possible.”  Paragraph 0024.  Meyer also teaches “the container may be optionally fitted with one or more sensors that are capable of detecting unauthorized attempts to access 
	(E)	Robinton (Pub. No. 2016/0012696) discloses “a tag that can be used to store custody information related to an object.”  Paragraph 0005.  Robinton teaches the “chain of custody of the object can be validated by analyzing the custody of claim entries and/or release records.”  Paragraph 0007.
	(F)	Saenz (US 8461958) discloses “systems for monitoring and control of various conditions in transport containers.”  Column 1, Lines 8-9.
	(G)	Hamm (US 9633327) discloses “systems and methods for tracking items using a sensor device and using historical information to modify existing or future shipments.”  Column 1, Lines 7-9.
	(H)	Berger (US 9386553) discloses a system that “combines sophisticated radio and data-networking technologies with container sealing technologies so as to enable effective near real-time, end-to-end monitoring and tracking of the location and status of secured shipping containers.”  Column 2, Lines 58-62.  See also Columns 11, 12, 28, 30 and 61.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/J.J.L/Examiner, Art Unit 3629                                    

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s Pre-Grant Published Specification, Paragraphs 0001-0004. 
        2 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 n. 14 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance]. 
        3 See id. at  n. 14 (Jan. 7, 2019) (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”).  
        4 Id. at 55.  
        5 Id.
        6 MPEP §2106.05(b).  See also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).
        7 Id.  
        8 Id.  
        9 MPEP §2106.05(d)(II).  
        10 Id.
        11 See MPEP §2112.02 (“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”).
        12 MPEP §2111.04
        13 Remarks 7-8.
        14 Ultramercial v. Hulu, LLC and Wildtangent, Inc., 772 F.3d 709, 721 (Fed. Cir. 2014).  
        15 Applicant’s Pre-Grant Published Specification, Paragraph 0035.
        16 Remarks, supra note 13, at 8.
        17 Id. at 9.
        18 2019 Revised Guidance, supra note 2, at 54-56. 
        19 MPEP §2106 (III).